Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the outer portion" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the outer portion" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonston et al. (4387863). 
For claim 1, Edmonston discloses An apparatus (at least figs. 1-5), the apparatus comprising: a spool end (at least fig.2 for left end of #21 and/or #22) for having a line wound around (at least fig.1); and a flange apparatus (fig.2 for #left 19 and/or #17 and/or right #19 and/or right #21) attached to the spool end for securing the line and preventing the line from feeding out any further than desirable (at least figs.1-2 for the capability), the flange apparatus comprising: a first flange portion (fig.2 for left #19) positioned adjacent to the spool end, the first flange portion having a first opening (at least fig.1 and/or fig.3 for top #23) and a first slot (at least fig.1 and/or fig.3 for bottom #23) disposed therein; and a second flange portion (fig.2 for right #19, also see col.3, lines 20-21 for identical sigments) positioned adjacent to the first flange portion (fig.2), the second flange portion having a second opening (at least fig.1 and/or fig.3 for first #23), and a second slot (at least fig.1 and/or fig.3 for second #23) disposed therein.
Edmonston is silent about a fishing line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the line of 
For claim 2, Edmonston discloses wherein the first slot disposed in the first flange portion extends from an outer edge of the first flange portion to a first terminal end of the first slot (at least fig.3 and/or col.3, lines 62-65).  
For claim 3, Edmonston discloses wherein the second slot disposed in the second flange portion extends from an outer edge of the second flange portion to a second terminal end of the second slot (at least fig.3 and/or col.3, lines 20-21 and lines 62-65).  
For claim 4, Edmonston discloses wherein the apparatus is attachable to a float member to permit the apparatus to be positioned at the surface of a body of water (at least fig. 1 for the apparatus can be attachable to a float).
For claim 5, Edmonston discloses wherein the first opening is sized such that a knot in the fishing line will not pass therethrough (at least fig.3 for a size of #23 such that a knot of a size that is big enough would not pass through).  
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonston as applied to claims 1-5 above, and further in view of Wing (4917323).
For claim 6, Edmonston is silent about a third slot disposed in the first flange portion and a fourth slot disposed in the second flange portion.  
Wing teaches a flange comprising a third slot disposed in the first flange portion and a fourth slot disposed in the second flange portion (at least fig.1 for two of the flanges each has multiple slots). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flanges of Edmonston with a 
For claim 7, Edmonston as modified by Wing discloses wherein the third slot disposed in the first flange portion extends from the outer portion of the first flange portion to a third terminal end and fourth slot disposed in the second flange portion extends from the outer portion of the second flange portion to a fourth terminal end (Edmonston at least fig.3 and/or Wing at least fig.1). 
Claims 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (2013/0153591)  in view of Edmonston et al. 
For claim 8, Grimes discloses A fishing apparatus (at least fig.4), the apparatus comprising: a float member (112, also see para 0019 for density) to position the fishing apparatus at a surface of a body of water; and a spool apparatus (150) for controlling the extension of fishing line (at least abstract), the spool apparatus comprising: a spool end (at least fig.4 for 120) for having fishing line wound around; and a flange apparatus (at least fig.4 for bottom flange) attached to the spool end for securing the fishing line (at least fig.4 for the capable function).  

Edmonston teaches a flange apparatus (fig.2 for #left 19 and/or #17 and/or right #19 and/or right #21) for preventing the fishing line from feeding out any further than desirable, the flange apparatus comprising: a first flange portion (fig.2 for left #19) positioned adjacent to the spool end, the first flange portion having a first opening (at least fig.1 and/or fig.3 for top #23) and a first slot (at least fig.1 and/or fig.3 for bottom #23) disposed therein; and a second flange portion (fig.2 for right #19, also see col.3, lines 20-21 for identical sigments) positioned adjacent to the first flange portion (fig.2), the second flange portion having a second opening (at least fig.1 and/or fig.3 for first #23), and a second slot (at least fig.1 and/or fig.3 for second #23) disposed therein. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flange apparatus of Grimes with flange apparatus comprising:  10a first flange portion positioned adjacent to the spool end, the first flange portion having a first opening and a first slot disposed therein; and a second flange portion positioned adjacent to the first flange portion, the second flange portion having a second opening and a second slot disposed therein as taught by Edmonston in order to allow multiple lines to be securely stored. 

For claim 13, Grimes as modified by Edmonston discloses wherein the second slot disposed in the second flange portion extends from an outer edge of the second flange portion to a second terminal end of the second slot (Edmonston, at least fig.3 and/or col.3, lines 20-21 and lines 62-65).  
For claim 14, Grimes as modified by Edmonston discloses wherein the apparatus is attachable to a float member to permit the apparatus to be positioned at the surface of a body of water (Grimes, at least fig. 1 for the apparatus can be attachable to a float).
For claim 15, Grimes as modified by Edmonston discloses wherein the first opening is sized such that a knot in the fishing line will not pass therethrough (Edmonston at least fig.3 for a size of #23 such that a knot of a size that is big enough would not pass through).  
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes as modified by Edmonston as applied to claims 1 above, and further in view of NPL- Texas Fishing Forum (“My new pool noodle jugline design”) (hereinafter Texas). 
For claim 9, Grimes as modified by Edmonston is silent about wherein the fishing apparatus further comprises an extension element that extends through the float element and from the spool apparatus.  

For claim 10, Grimes as modified by Edmonston and Texas is silent about wherein the extension element is hollow to create a cavity that can be used for storage.  
Texas teaches extension element is hollow to create a cavity (see at least pg.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Grimes as modified by Edmonston and Texas with extension element is hollow as taught by Texas in order to allow storing of accessories. 
For claim 11, Grimes as modified by Edmonston and Texas is silent about a cap end disposed on an end of the extension element opposite the spool apparatus.  
Texas teaches a cap end disposed on an end of the extension element opposite a fishing line retainer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Grimes as modified by Edmonston and Texas with a cap end disposed on an end of the extension element opposite a fishing line retainer as taught by Texas in order to allow accessories to be retained. (Note, the . 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes as modified by Edmonston as applied to claims 8 and 12-15 above, and further in view of Wing.
For claim 16, Grimes as modified by Edmonston is silent about a third slot disposed in the first flange portion and a fourth slot disposed in the second flange portion.  
Wing teaches a flange comprising a third slot disposed in the first flange portion and a fourth slot disposed in the second flange portion (at least fig.1 for two of the flanges each has multiple slots). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flanges of Grimes as modified by Edmonston with a third slot disposed in the first flange portion and a fourth slot disposed in the second flange portion as taught by Wing depending on the number of lines being wound in order to retain multiple lines. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a third slot disposed in the first flange portion and a fourth slot disposed in the second flange portion depending on the number of lines being wound in order to retain multiple lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 17, Grimes as modified by Edmonston and Wing discloses wherein the third slot disposed in the first flange portion extends from the outer portion of the first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 9624069,  6676069, 2931124, 0127218. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THANH PHAM/Primary Examiner, Art Unit 3643